UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT


                                          No. 21-2203


                                       ASHLEY POPA,
                   individually and on behalf of all others similarly situated,
                                                                         Appellant

                                               v.

               HARRIET CARTER GIFTS, INC., a Pennsylvania corporation;
                     NAVISTONE, INC., a Delaware corporation



                         Appeal from the United States District Court
                            for the Western District of Pennsylvania
                             (D.C. Civil Action No. 2-19-cv-00450)
                      District Judge: Honorable William S. Stickman, IV



                             SUR PETITION FOR REHEARING

                                   ____________________


Before: CHAGARES, Chief Judge, McKEE, AMBRO, JORDAN, HARDIMAN,
GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO, BIBAS, PORTER, MATEY,
and FUENTES, Circuit Judges


         The petition for panel rehearing filed by Appellee is granted in part. The panel has

determined that the original decision should be upheld but has revised the opinion to

clarify issues raised in appellee’s petition for rehearing. Accordingly, it is hereby



    Judge Fuentes’ vote is limited to panel rehearing only.
ORDERED that the opinion filed on August 16, 2022, is hereby vacated and amended

opinion shall be filed simultaneously with this order. The revised opinion does not alter

the August 16, 2022, judgment.

       The amended opinion has been circulated to the en banc court in accordance with

3d Cir. I.O.P. 9.5.7. The majority of the judges of the circuit in regular active service

having not voted for rehearing, the petition for rehearing en banc is denied.



                                                         By the Court,

                                                         s/ Thomas L. Ambro
                                                         Circuit Judge

Dated: October 18, 2022
Lmr/cc: All Counsel of Record